DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: claims 1-11 in the reply filed on 02/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirements, the election has been treated as an election without traverse (MPEP 818.03 (a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim recites “the moving steps”. There is insufficient antecedent basis for this limitation in the claim, since moving steps have not specifically been previously introduced. 
	Regarding claim 6, the claim recites “the punching step”. There is insufficient antecedent basis for this limitation in the claim, since a punching step has not specifically been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to any method steps previously introduced.
	Further, the claim recites “the second chad”. There is insufficient antecedent basis for this limitation in the claim, since a second chad has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to a second chad.
	Further, the claim recites “the removing step”. It is unclear whether the removing step of the first vessel, the second vessel, or both vessels is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to either the removing step of the first vessel or the removing step of the second vessel.
	Claims 4-5 and 7-9 are indefinite due to their dependencies on indefinite base claim 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over LeMole (US 5893369) in view of Hindrichs (US 2004/0068279 A1).
	Regarding claim 1, LeMole discloses (abstract; Col. 4 lines 1-33, Col. 6 line 1-Col. 7 line 45 and Col. 8 line 49-Col. 11 line 30; Figs. 1, 5-8 and 14-20) a method of making a side-to-side anastomosis (Figs. 14-20), comprising the steps of: 
	removing a scrap of tissue to create a first hole (wall of graft 14 sheared off in between punch 64 and block 66, Col. 10 lines 47-57; Figs. 14-20) through a wall of a first vessel (wall of graft 14, Col. 8 lines 49-65; Fig. 15) a first distance from an exposed end of the first vessel (initial opening in graft 14 spaced a first distance from terminal end 40 of graft 14, Col. 8 lines 49-65; Figs. 14-15), including receiving a jaw (block 66, Col. 9 line 58-Col. 10 line 46; Figs. 14-20) of a punch tool into the first vessel through the exposed end (block 66 of punching device introduced through terminal end 40, Col. 9 line 58-Col. 10 line 12; Fig. 15), and moving a punch die (punch 64, Col. 9 line 58-Col. 10 line 12; Figs. 18 and 20) of the punch tool toward the jaw and through the wall of the first vessel (punch 64 translated toward vessel wall through wall of graft 14, Col. 10 lines 47-57; Figs. 18 and 20); 
	removing a scrap of tissue to create a second hole (wall of vessel 12 sheared off in between punch 64 and block 66, Col. 10 lines 47-57; Figs. 14-20) through a wall of a second vessel (wall of vessel 12, Col. 8 lines 49-65; Fig. 15) a second distance from an exposed end of the second vessel (end of vessel 12 exposed via cut or slit formed by cutting edge 56 of cutting tool 54, and one of ordinary skill would’ve understood the wall of vessel 12 sheared off to be a second distance from exposed end of vessel 12 since the sheared tissue is a greater area than the cut or slit formed by cutting edge 56, Col. 9 lines 34-
	joining the first vessel to the second vessel (graft 14 and vessel 12 attached via sutures 46, Col. 9 lines 8-19; Fig. 15) and urging the first vessel and second vessel into side-to-side contact (graft 14 and vessel 12 urged into side-to-side contact via sutures 46 attached to collar 42, Col. 8 line 66-Col. 9 line 19; Figs. 14-15) in a perimeter surrounding the first hole and the second hole, respectively (Figs. 15-20 depict a perimeter surrounding the first and second hole formed in graft 14 and vessel 12 via sutures 46 and collar 42); 
	wherein the first hole and the second hole have identically sized non-circular elongate shapes (preferred shape of hole punched by block 66 in graft 14 and vessel 12 is elliptical, which one of ordinary skill would’ve understood to be non-circular and elongate, and identically-sized in both graft 14 and vessel 12 since both walls are punched by block 66, Col. 10 line 58-Col. 11 line 9; Fig. 20) with long axes oriented parallel to a longitudinal axis of the respective first vessel and second vessel (cutting surface of block 66 oriented parallel to interior surface of graft 14 and vessel 12, which one of ordinary skill would’ve understood to encompass the elliptical shape formed by block 66 to be oriented along the longitudinal axis of graft 14 and vessel 12, Col. 10 line 41-Col. 11 line 9; Figs. 18 and 20).
	However, LeMole fails to disclose joining the first vessel to the second vessel with an elongate eyelet that extends through the first hole and the second hole; and wherein the elongate eyelet defines a passage therethrough with a shape that matches the non-circular elongate shapes of the first hole and the second hole.

	Therefore, LeMole fails to teach an elongate eyelet extending through the first and second hole, but teaches sutures and a collar for connecting the first and second hole, and Hindrichs teaches an elongate eyelet for connecting a first and second hole and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including an elongate eyelet, instead of the sutures and collar as taught by LeMole, because Hindrichs teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the elongate eyelet or the sutures and the collar.
	Regarding claim 2, LeMole (as modified) teaches the method of claim 1. 
	However, LeMole (as modified) fails to teach wherein the passage has a cross sectional area about equal to a cross sectional area of a smaller one of the first vessel and the second vessel.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of LeMole (as modified) to include a passage with a cross sectional area about equal to a cross sectional area of a smaller one of the first vessel and the second vessel, since it has been held that “where the only difference between the prior art and the claims was a 
	Regarding claim 3, LeMole (as modified) teaches the method of claim 1. LeMole further discloses wherein the moving steps include punching through the wall of the respective first vessel and second vessel by contacting the punch die with a punch plate of the jaw (one of ordinary skill would’ve understood block 66 to function as a punch plate, Col. 10 lines 13-35; Fig. 18, 19B and 20).
	Regarding claim 4, LeMole (as modified) teaches the method of claim 3. LeMole further discloses wherein the punch die contacts the punch plate in a plane (one of ordinary skill would’ve understood punch 64 to contact block 66 in a plane, Figs. 18 and 20).
	Regarding claim 7, LeMole (as modified) teaches the method of claim 3. LeMole (as modified) further teaches wherein the joining step includes changing a shape of the elongate eyelet from a delivery configuration to an attachment configuration (connector 150 expanded to result in anastomotic connection, which one of ordinary skill would’ve understood to include a non-expanded delivery configuration and an expanded attachment configuration, Para. [0085]; Figs. 12 and 33-37).
	Regarding claim 9, LeMole (as modified) teaches the method of claim 7.
	However, LeMole fails to disclose including constraining the elongate eyelet in the delivery configuration with an inner surface of a sheath in contact with the elongate eyelet; and changing a 
	Hindriches teaches (Paras. [0090]-[0091]; Figs. 13-14), in the same field of endeavor, an anastomosis device including an elongate eyelet (connector structure, Para. [0091]), constraining the eyelet in the delivery configuration with an inner surface of a sheath in contact with the eyelet (sheath portion 174 encapsulates distal end of handle portion, which connector structure is disposed around in a non-expanded configuration prior to delivery, Paras. [0090]-[0091]), and changing a shape of the eyelet away from the delivery configuration toward the attachment configuration by moving the sheath out of contact with the eyelet (connector structure expanded by moving anvil structures away from sheath portion constraining connector structure, Paras. [0090]-[0091]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify LeMole’s (as modified) device with the sheath, as taught by Hindrichs, in order to provide a delivery device for the eyelet (Paras. [0086], [0090] and [0091]).	
	Regarding claim 10, LeMole (as modified) teaches the method of claim 1. LeMole further discloses wherein a cross sectional area of the jaw of the punch tool (block 66 of punching device, Col. 10 lines 13-45; Fig. 19B), a die shape of a cutting area defined by the punch die (die shape formed by punch 64, Col. 9 line 58-Col. 10 line 12; Fig. 19A), and a cross sectional area of a smaller one of the first vessel and the second vessel (cross-sectional area of graft 14, which one of ordinary skill would’ve understood to be a smaller vessel than vessel 12, Fig. 1), have three different shapes (one of ordinary skill would’ve understood each structure to have different shapes based on Figs. 1 and 19A-19B, which depict three different shapes of graft 14, block 66 and punch 64).
	However, LeMole (as modified) fails to teach wherein a cross sectional area of the jaw of the punch tool, a die shape of a cutting area defined by the punch die, and a cross sectional area of a smaller one of the first vessel and the second vessel, have about equal areas.

	Regarding claim 11, LeMole (as modified) teaches the method of claim 1. LeMole further discloses including a step of selecting a punch die and jaw size combination, from a plurality of size combinations, based upon a diameter of a smaller one of the first vessel and the second vessel (length of punch wall varies in order to provide substantially flush contact with graft and vessel walls; therefore, one of ordinary skill would’ve understood punching device, including punch die and jaw size combination, to be selected based on a size combination that would provide flush contact with graft and vessel wall, which encompasses selecting size combinations based on the diameter of graft 14, Col. 9 line 58-Col. 10 line 12); and assembling the punch tool by mating the selected punch die and jaw size combination with a handle generic to the plurality of size combinations (handle 70, Col. 10 lines 13-35; Fig. 19B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LeMole in view of Hindrichs as applied to claim 4 above, and further in view of Fleischman (US 2002/0173809 A1).
	Regarding claim 5, LeMole (as modified) teaches the method of claim 4. 

	Fleischman teaches (Para. [0099]; Figs. 5E-5F), in the same field of endeavor, an anastomosis device including a punch die (cutting surface 12, Para. [0099]; Figs. 5E-5F) and a punch plate (cutting element 10, Para. [0099]; Fig. 5E), wherein the punch die contacts the punch plate along a line that defines an unclosed perimeter (one of ordinary skill would’ve understood contact between cutting surface 12 and cutting element 10 to form an unclosed perimeter, since cutting element 10 includes a coil and would therefore form an unclosed perimeter along at least a portion of the host vessel wall when contacting cutting surface 12, Fig. 5E).
	Therefore, LeMole (as modified) fails to teach an unclosed perimeter, but teaches a punching device forming a closed perimeter in order to punch a hole in a vessel wall, and Fleischman teaches a punching device forming an unclosed perimeter in order to punch a hole in a vessel wall and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the punching device forming an unclosed perimeter, instead of the closed perimeter as taught by LeMole (as modified), because Fleishman teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either the punching device forming a closed or unclosed perimeter.
	Note the combination of LeMole (as modified) and Fleishman would further teach an unclosed perimeter defined in the first hole and the second hole, since LeMole (as modified) discloses a first and second hole being formed in graft 14 and vessel 12.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LeMole in view of Hindrichs as applied to claim 1 above, and further in view of Young (US 6080176).
	Regarding claim 6, LeMole (as modified) teaches the method of claim 1.
	However, LeMole (as modified) fails to teach wherein the punching step is performed with an unclosed perimeter to result in the respective scrap remaining attached to the respective vessel as a first chad and the second chad; and the removing step includes detaching the first chad from the first vessel, and detaching the second chad from the second vessel.
	Young teaches (Col. 5 lines 7-44; Figs. 1-5), in the same field of endeavor, a medical punch including a punching step performed with an unclosed perimeter (projections 55 of punch pierces tissue prior to shearing, therefore one of ordinary skill would’ve understood projections 55 to contact tissue in an unclosed perimeter, see Figs. 3-4 depicting four projections 55 surrounding a perimeter of the punching device, Col. 5 lines 7-44; Figs. 1-5) to result in the respective scrap remaining attached to the respective tissue (one of ordinary skill would’ve understood the piercing of tissue to encompass the tissue remaining attached when pierced by projections 55, since Young discloses shearing of tissue occurring after piercing of projections 55, Col. 5 lines 7-44; Figs. 1-5); and the removing step includes detaching the tissue from the remaining tissue (cutting edge 57 shears tissue to complete cutting operation, Col. 5 lines 7-44; Figs. 1-5).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify LeMole’s (as modified) device with the capability of the punching step including an unclosed perimeter, as taught in Young, in order to provide a plurality of cutting edges with a diminishing shear angle, which can be used to achieve a clean and accurate cut of material, does not require an excessive amount of hand pressure, and does not tend to jam because the material is generally kept centralized with respect to the device during cutting operation (Col. 3 lines 4-15).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LeMole in view of Hindrichs as applied to claim 7 above, and further in view of Spence (US 6565581 B1).
	Regarding claim 8, LeMole (as modified) teaches the method of claim 7.
	However, LeMole (as modified) fails to teach wherein the joining step includes crimping the elongate eyelet with a crimping tool in contact with the eyelet.
	 Spence teaches (Col. 27 line 53-Col. 28 line 30; Figs. 19-23), in the same field of endeavor, an anastomosis device including an elongate eyelet (malleable ring-shaped stent including fastener legs, Col. 28 lines 19-26), and crimping the elongate eyelet with a crimping tool in contact with the eyelet (malleable ring-shaped stent crimped via stent controlling jaws 66c and 68c, see also crimping tool 683, Col. 30 lines 41-53; Figs. 19-23 and 50A-50C).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify LeMole’s (as modified) device with the crimping, as taught by Spence, in order to crimp the tips of the tines and lock the structure onto the tissue (Col. 13 lines 13-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6673085 B1 to Berg, disclosing a side-to-side anastomosis device removing tissue in a first and second vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771